DETAILED ACTION
	This is in response to the application filed on August 27th 2020, in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  the phrase “where goods pass are …” should probably read “and are…” thereby clarifying the RFID readers are connected to the blockchain and not the goods.  Appropriate correction is required.
Claim 4 is objected to because it recites “the” ID, RFID tag, time, position, etc.  These items need to be introduced with “a” as they do not have antecedent basis.
Applicant is advised that many claims have the same deficiency, please review all claims for antecedent basis issues.
Claim 5 is objected to because “the drug” should be “a drug”.  Also, the term “especially” provides no details and creates confusion whether an extra step is involved in the verification.  Examiner recommends simply deleting the term.
Claim 6 is objected to for the same reasons, “the execution”, “the bookkeeping work”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 11, the phrase "some of" and “etc.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Liu et al. US 2020/0364817 A1.

Regarding claim 1, Liu discloses a good IOT based on blockchain (record supply chain information on a distributed ledger (abstract, paragraph 12) comprising:
RFID readers installed at places or entrances and exits where goods pass are connected to nodes of a blockchain to form an RFID reader blockchain (RFID readers are located where goods pass and are connected to blockchain – see Figs. 1-3, paragraph 106 and Fig. 10 which shows a reader connected to a blockchain network);
acquiring data from passing goods with RFID tags (RFID readers scan product tags and send to blockchain - see Figs. 1-3, paragraphs 81, 88-89, and 106-108).

	Regarding claim 2, Liu discloses entrances and exits where goods pass refer to entrances and exits of roads, stations, ports, warehouses, etc. where goods pass (reader can be installed or mobile device – paragraph 118, and thus operate anywhere goods pass; this creates the tracking record/information which is available to a user or manufacturer – see paragraphs 226-232).

	Regarding claim 3, Liu discloses acquired data by RFID readers are asymmetrically encrypted and then verified by full nodes assigned in turn or nearby full nodes (use encryption – paragraphs 96; reader authenticates and provides digital signature – paragraph 117) packaged into a block with other data processed in the same period of time, written to the blockchain and synchronized in the blockchain if verified, and discarded if not verified (pass to blockchain – Fig. 7, paragraph 126; reject if not verified – paragraph 127).

	Regarding claim 4, Liu discloses the data acquired include the ID and other data stored in the RFID tag if available, the time of data acquisition and the position of the RFID reader acquiring the data to form a dataset (acquired data includes unique ID and other data including time – paragraphs 88-89, 93, and 101, also see Fig. 6).

	Regarding claim 5, Liu discloses the verification includes one or several of verification of the legitimacy of the RFID reader, the legitimacy of the RFID tag and whether the goods is a product of a legitimate manufacturer (verify authenticity of tag/reader via challenge handshake – see paragraph 95) and verification whether the drug with an RFID tag is manufactured with an FDA certification (system for use in pharmaceutical industry – see paragraph 287).

	Regarding claim 6, the term “can” means that the limitations are not required but simply optional.  Liu discloses smart contracts (paragraphs 198-201) and the use of coins/tokens as known blockchain infrastructures (paragraph 146).  Thus, it reads on “issue chain currency, coins or tokens to facilitate execution of smart contracts and encouragement of participation in bookkeeping work of the blockchain by full nodes”.

	Regarding claim 7, Liu discloses wherein bookkeeping rights can also be obtained by full nodes through consensus process with consensus algorithms like POW, POS, or POW/POS combined algorithms and through voting by nodes (using proof-of-work protocol – see paragraph 156, known blockchain algorithms use POS or POW – see paragraph 146).

	Regarding claim 8, Liu discloses the IOT can be used for the construction of safe and reliable supply circulation system for drugs, pharmaceutical products and foods or for general goods, merchandises and commodities which exclude fake products from the system (purpose of Liu is secure supply chain – see abstract, paragraphs 12-16; useful for foods – paragraphs 7, 13; drugs/pharmaceuticals – paragraph 287; and general goods – Figs. 20-25 show manufacturer interface for tracing goods as they transit the supply chain).

	Regarding claim 9, Liu discloses the IOT can be used for the construction of safe, reliable and efficient supply chain cooperation systems (tracking records ensure safe, reliable and efficient supply chain – see abstract, paragraph 8; real-time traceability and data security provide a user a safe and secure experience – see paragraph 220); contracts can be embedded in the blockchain in the form of smart contracts and automatically executed with activation or actuation by certain conditions set in the smart content with complete tractable records (smart contracts - paragraphs 198-201).

	Regarding claim 10, it is a system that corresponds to claim 1; therefore it is rejected for the same reasons.

	Regarding claims 11-18, they correspond to claims 2-9 respectively; thus they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Soundararajan et al. US 2021/0126796 A1 discloses a blockchain IoT system (abstract) that uses RFID scanners to capture events (Fig. 1, paragraph 18), data captured by the RFID scanners is sent to the blockchain (paragraph 19).
Lemsitzer et al. US 2020/0242313 A1 discloses using RFID readers in a supply chain (paragraph 15, Fig. 1) and using blockchain nodes for authentication (abstract, paragraph 10, Fig. 3).
Javaheri US 2020/0184416 A1 disclose tracking and monitor products using a blockchain ledger (abstract), IoT devices and RFID (paragraphs 27-31, Figs. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975